Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communication entered 03/24/2022.
Priority
This application, filed 01/21/2020, Pub. No. US 2020/0158731 A1, is a continuation of US application 15/440,136, filed 02/23/2017, Pub. No. US 2017/0160281 A1, now abandoned, which is a continuation of US application 14/168,590, filed on 01/30/2014, Pub. No. US 2014/0220006 A1, now abandoned, which claims benefit of U.S. Provisional Application No. 61/759,436, filed on 02/01/2013.
Status of Claims
Claims 1 and 3-11 are currently pending.  Claims 1-25 have been originally pending.  Claims 12-25 have been cancelled, as set forth in the Preliminary amendment filed 01/21/2020.  Claims 1-11 have been subject to the species election requirement mailed 12/24/2021.  Claim 2 has been cancelled, and Claims 1, 3 and 4 have been amended, as set forth in the Applicant’s amendment filed 03/24/2022.  Claims 1 and 3-11 are examined.
Election/Restrictions
Applicant's election, without traverse, of the species:
NME-2 and Flt-3L as a combination of two biomarkers;
in the reply filed on 03/24/2022 is acknowledged.  Although required, Applicant did not identify the claims encompassing the elected species.  The Examiner believes that Claims 
1 and 3-11 read on the elected species.
Election was made without traverse in the reply filed on 03/24/2022.
Information Disclosure Statement
The information disclosure statement filed 01/21/2020 fails in part to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because for applications filed before September 16, 2012, the inventor name shall be listed in column “Name of Patentee or Applicant” for U.S. Patent Application Publications.  See MPEP § 605.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 7-11, as recited in Claim 1, are drawn to:

    PNG
    media_image1.png
    79
    1059
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    448
    1040
    media_image2.png
    Greyscale


Claim 3 is drawn to:

    PNG
    media_image3.png
    456
    1044
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    127
    992
    media_image4.png
    Greyscale


Claim 4 is drawn to:

    PNG
    media_image5.png
    452
    1046
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    127
    1041
    media_image6.png
    Greyscale


Claim 5 is drawn to:

    PNG
    media_image7.png
    357
    1050
    media_image7.png
    Greyscale


Claim 6 is drawn to:

    PNG
    media_image8.png
    218
    1052
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    128
    1009
    media_image9.png
    Greyscale



Claim interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art.  See MPEP § 2111.  Based on the plain meaning of the terms, the broadest reasonable interpretation of Claims 1-6 is a method of assessing the biomarker concentrations in samples from lung cancer patient and determining the therapeutic efficiency of the ongoing medical treatment (Claim 1), adjusting (Claims 3 and 5) or administering (Claim 4) the treatment based on determining the therapeutic efficiency of the ongoing medical treatment, or administering a treatment based on assessing the biomarker concentrations in a sample obtained from a lung cancer patient prior to treatment (Claim 6) regardless of how many different types of medical treatment are being administered to the patient or will be administered to the patient.  
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category.  MPEP § 2106.03.  The claims recite at least one step or act, including measuring or evaluating a level of a biomarker in a test sample.  Thus, the claims are to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception.  As explained in MPEP § 2106.04(II), a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.  For a process claim, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process. MPEP § 2106.04(c)(I)(C).  While there is an exception to this general rule for process claims that are drafted in such a way that they are no different in substance than a product claim, Claims 1 and 3-11 do not invoke this exception because review of the claims indicates that they focused on a process of determining how much biomarker is present in the sample and then treating a patient in accordance with that determination, and are not focused on the product per se.  Limitations in the claims “comparing said level to a normal control level of said biomarker,” “evaluating from said comparing step whether said patient is responsive to said treatment regimen” and “evaluating a level of a biomarker in a test sample obtained from a patient” that can be practically performed in the human mind, and thus falls into the “mental process” groupings of abstract ideas.  In addition, the limitations describe a naturally occurring relationship between a biomarker concentration in a sample obtained from a lung cancer patient and efficacy of medical treatment for lung cancer, and thus may also be considered to recite a law of nature.  Accordingly, the limitations recite a judicial exception (an abstract idea that falls within the mental process grouping and a law of nature). 
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
Besides the abstract idea/law of nature, Claims 1, 3 and 4 recite the additional elements of “measuring a level of a biomarker in a test sample”; Claims 3 and 5 recite the additional elements of “adjusting said treatment regimen”; and Claims 4 and 6 recite the additional elements of “administering said treatment regimen.”  These limitations fail to meaningfully limit the claims because they do not provide any information as to measuring the biomarker concentration and how the patient is to be treated, or what the treatment is, but instead covers any possible means of “measuring” and “treatment” that a doctor decides to administer to the patient.  In fact, these limitations are recited at a high level of generality, making the limitations’ inclusion in the claims at best nominal. 
Accordingly, these limitations do not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception (Step 
2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. See MPEP § 2106.05.  As explained with respect to Step 2A Prong Two, Claims 1, 3 and 4 recite the additional elements of “measuring a level of a biomarker in a test sample”; Claims 3 and 5 recite the additional elements of “adjusting said treatment regimen”; and Claims 4 and 6 recite the additional elements of “administering said treatment regimen.”  and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  See MPEP § 2106.05(f). (Step 2B: NO).  Claims 1-6 are not eligible.
With regard to Claim 7, as admitted by Applicant at pages 12-13 of the specification, conducting a multiplexed assay measurement of a plurality of biomarkers in a test sample, wherein the multiplexed assay measurement is conducted using one reaction volume comprising the test sample is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Claim 7 is not eligible.
With regard to Claim 8, it is first noted that the courts have recognized determining the level of a biomarker in blood by any means, as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017).  See MPEP 2106.05(d) “Well-Understood, Routine, Conventional Activity.”  Second, as discussed above, a multiplexed assay measurement of two or more biomarkers in a test sample is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Claim 8 is not eligible.
With regard to Claim 9, it is first noted that determining the level of a biomarker before the treatment and during the treatment is well-understood, routine, conventional activity in the life science arts because this is connected with the biomarker function to serve as a measurable substance in an organism whose presence is indicative of some phenomenon such as disease, infection, or environmental exposure.  Second, “evaluating step” which “further comprises comparing said level and said baseline level” can be practically performed in the human mind, and thus falls into the “mental process” groupings of abstract ideas.  Claim 9 is not eligible.
With regard to Claims 10 and 11, recitation “wherein said evaluating step comprises comparing said level of said biomarker to a detection cut-off level” can be practically performed in the human mind, and thus falls into the “mental process” groupings of abstract ideas.  Claims 10 and 11 are not eligible.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The subject matter of Claims 1 and 3-11 is unclear for the following reasons.
First, with regard to recitation “wherein said biomarker comprises MDC, NME-2, KGF, PlGF, Flt-3L, HGF, MCP1, SAT-1, MIP-1-b, GCLM, OPG, TNF RII, VEGF-D, ITAC, MMP-10, GPI, PPP2R4, AKR1B1, Amy1A, MIP-1b, P-Cadherin, EPO, and combinations thereof,” it is unclear as to whether the method requires measuring and evaluating a single biomarker listed, or all of the biomarkers listed, or some of the biomarkers listed.  As currently constituted, the claims list the biomarkers as comprising all of those listed, then the claim contradicts the list by reciting that there can be combinations of them, implying that some biomarkers may be excluded.  The Examiner suggests to list the biomarkers in proper Markush language such as: “wherein said biomarker is selected from the group consisting of MDC, NME-2, KGF, PlGF, Flt-3L, HGF, MCP1, SAT-1, MIP-1-b, GCLM, OPG, TNF RII, VEGF-D, ITAC, MMP-10, GPI, PPP2R4, AKR1B1, Amy1A, MIP-1b, P-Cadherin, EPO, and combinations thereof.”
Second, Claims 1 and 3-9 are unclear with regard to what evaluation basis results in what determination of responsiveness of a patient to treatment.  The claims provide no information for one to determine what evaluation or comparison result indicates what responsiveness.  Is the biomarker increased or decreased compared to controls and is the responsiveness increased or decreased?  Given one cannot determine what comparison result or what evaluation basis identifies what the patient responsiveness is, one could not determine the scope of the patient population that is responsive or unresponsive to treatment.
Third, Claims 10 and 11 are unclear which biomarker is used for determination of responsiveness of a patient to treatment.  The claims provide no information for one to determine for which biomarker the level above a detection cut-off level is indicative lung cancer, and for which biomarker the level below a detection cut-off level is indicative of lung cancer. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colpitts et al., US 2007/0178504, published 08/02/2007 (IDS submitted 01/21/2020), in view of Mathew et al., US 2009/0075299 A1, published 03/19/2009; Nakamura et al., US 2011/0152345 A1, published 06/23/2011; Chakravarty et al., “Flt3-ligand administration after radiation therapy prolongs survival in a murine model of metastatic lung cancer,” Cancer Res., 1999, vol. 59, No 24, pp. 6028-6032 (IDS submitted 01/21/2020); and Saffar et al., “Expression of Galectin-3, nm-23, and Cyclooxygenase-2 Could Potentially Discriminate Between Benign and Malignant Pheochromocytoma,” Am. J. Clin. Pathol., 2011, vol. 135, pp. 454-460 (IDS submitted 01/21/2020).
Colpitts et al. teach a method for evaluating the efficacy of a treatment regimen in a patient diagnosed with lung cancer by employing a multiplexed immunoassay to measure a level of two or biomarkers in lung cancer patient serum samples, wherein said biomarker comprises cytokeratin-19, CEA and cytokeratin-8, and comparing said level to normal control level of these biomarkers: 

    PNG
    media_image10.png
    202
    618
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    147
    611
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    54
    495
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    141
    523
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    89
    485
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    567
    478
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    251
    549
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    443
    542
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    91
    493
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    153
    487
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    366
    499
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    114
    496
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    164
    501
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    358
    496
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    127
    511
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    78
    512
    media_image25.png
    Greyscale
Emphasis added.


Colpitts et al. do not specifically teach:
(1)	evaluating responsiveness of a patient to a treatment regimen based on comparing the biomarker levels and adjusting the treatment regimen based on this evaluating; and
(2)	Flt-3L and NME-2 as a combination of two biomarkers.

Regarding (1), Mathew et al., throughout the publication, and, for example, in Abstract, teach methods of diagnosing cancerous conditions in a patient, as well as methods of monitoring the progression of a cancerous condition and/or methods of monitoring a treatment protocol of a therapeutic agent or a chemotherapeutic regimen.  In paragraphs [0009] and [0022], Mathew et al. teach a method for evaluating the efficacy of a cancer therapeutic agent or treatment regimen based on comparing the biomarker levels and using a detection cut-off level:

    PNG
    media_image26.png
    442
    491
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    353
    486
    media_image27.png
    Greyscale



In paragraph [0025], Mathew et al. teach adjusting the treatment regimen:

    PNG
    media_image28.png
    417
    487
    media_image28.png
    Greyscale
 Emphasis added.


In Claim 11, Mathew et al. teach measuring the level(s) of a biomarker in samples obtained from a patient at different times:

    PNG
    media_image29.png
    204
    491
    media_image29.png
    Greyscale
 Emphasis added.

In Claim 13, Mathew et al. teach comparing the level of the biomarker in the sample to a level of the biomarker in a normal control sample.  Although Mathew et al. do not specifically measuring a baseline level(s) of a biomarker before a treatment regimen is initiated and measuring an interim level of said biomarker during said treatment regimen, as evidenced by Nakamura et al., determining the biomarker level before and after therapy is a common practice in monitoring treatment or assessing the efficacy of a therapy for an individual diagnosed with cancer:

    PNG
    media_image30.png
    176
    483
    media_image30.png
    Greyscale
 Emphasis added.


As such, all elements of the instantly claimed methods for evaluating the efficacy of a treatment regimen in a patient diagnosed with lung cancer and administering a treatment regimen to a patient in need thereof for treating lung cancer, which methods comprise evaluating responsiveness of a patient to a treatment regimen based on comparing the biomarker levels and adjusting the treatment regimen based on this evaluating, are taught by combination of Colpitts et al., Mathew et al. and Nakamura et al.  It would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have combined the teachings of Colpitts et al., Mathew et al. and Nakamura et al., because they all related to the use of biomarkers in cancer therapy.

Regarding (2), Chakravarty et al., throughout the publication, and, for example, in Abstract, teach involvement of Flt3 in a metastatic lung cancer.
Regarding (2), Saffar et al., throughout the publication, and, for example, at page 457, right column, teach that it is known in the art that nm-23 (also known as NME-2) is 
involved in non-small cell carcinoma of lung:
“Different genes involved in different stages of the cell cycle, induction of cell differentiation, adhesion, or apoptosis have been evaluated regarding their potential for prediction of the course of neoplastic lesions and have sometimes proved useful. Expression of nm-23, a metastasis suppressor gene,7 is variable depending on the state of cell growth; highest and lowest nm-23 expression occur in the S phase and in the G0/G1 phase, respectively.8 Decreased expression of this gene in different cancers, including breast carcinoma,9–11 hepatocellular carcinoma,12,13 non–small cell carcinoma of lung,14–16 ovarian carcinoma,17,18 bladder carcinoma,19,20 and renal cell carcinoma,21 has been associated with an increase in tumor invasiveness and prevalence of metastasis. A study by Ohta et al7 on 15 benign and 10 malignant pheochromocytomas showed that down-regulation of the nm-23 gene evaluated by real-time polymerase chain reaction was significantly higher in malignant tumors. Our study also demonstrated a greater extent of immunoreactivity for nm-23 in benign pheochromocytomas compared with the malignant group, the difference being statistically significant (P = .000).”  Emphasis added.


    PNG
    media_image31.png
    427
    854
    media_image31.png
    Greyscale




It would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have measured a level of Flt-3L and NME-2 in the methods, taught by combination of Colpitts et al., Mathew et al. and Nakamura et al., because both Flt-3L and NME-2 are involved in lung cancer, as taught by Chakravarty et al. and Saffar et al., respectively, and, accordingly, Flt-3L and NME-2 may be used to help guide treatment decisions for targeted therapy.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 and 3-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over of Claims 54-74 of copending Application No. 16/883,468 (the ‘468 application), filed 05/26/2020, Pub. No. US 2021/0116452 A1, published 04/22/2021.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘468 application claims: 

    PNG
    media_image32.png
    593
    1046
    media_image32.png
    Greyscale



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641